Per Curiam.

Following the Dayton Bar Association’s disapproval of the application of Darius A. Lecointe (“applicant”) to sit for the July 2000 Bar Examination, a panel of the Board of Commissioners on Character and Fitness of the Súpreme Court (“board”) heard his appeal.
As a result of that hearing held on October 6, 2000, the panel set December 15, 2000, as the date by which the applicant must produce a plan to liquidate the large credit card and educational loan debt that he carried.
The applicant did not comply with the panel’s request to produce a plan to liquidate his debts. Instead, he voluntarily withdrew his appeal.
The panel thereupon recommended that applicant’s appeal be denied but that the applicant be allowed to reapply for the Ohio State Bar Examination to be held in July 2002, at which time the Dayton Bar Association would address the panel’s concerns regarding applicant’s indebtedness and his plans for liquidating his debt. The board adopted the findings, conclusion, and recommendation of the panel.
After review of the record, we adopt the findings, conclusion, and recommendation of the board. Applicant’s appeal from the disapproval of his application to sit for the July 2000 bar examination is hereby denied. Applicant shall be allowed to reapply for the Ohio State Bar Examination to be held in July 2002, at which time the Dayton Bar Association will address the board’s concerns regarding applicant’s indebtedness and his plans for liquidating his debt.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.